 Case 2:19-cv-11770-AJT-SDD ECF No. 8 filed 08/28/19                   PageID.19      Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN

LOLA LUCIO, Individually,                            :
                                                     :
               Plaintiff,                            :
                                                     :
v.                                                   :    Case No. 2:19-cv-11770-AJT-SDD
                                                     :
BIG JOHN STEAK AND ONION, INC                        :
A Domestic Corporation                               :
                                                     :
               Defendant.                            :




                        STIPULATED FINAL ORDER OF DISMISSAL

       The parties having stipulated to the entry of a Final Order dismissing, with prejudice, this

action, and the Court being fully advised in the premises;

       IT IS HEREBY ORDERED that the above-entitled case BE, and hereby IS,

DISMISSED WITH PREJUDICE, and without costs or attorney fees to any party.

Dated: August 28, 2019                                   s/Arthur J. Tarnow
                                                         SENIOR U.S. DISTRICT JUDGE


The parties, through their counsel, hereby stipulate to the entry of the above Stipulated Final Order
to Dismiss the Complaint.


Pete M. Monismith (P78186)                               PATRICK S. MCKAY, ESQ.
PETE M. MONISMITH, PC                                    KIRK, HUTH, LANGE
3945 Forbes Avenue,                                      & BADALAMENTI, P.C.
                                                         19500 HALL ROAD, SUITE 100
Pittsburgh, Pennsylvania 15213
                                                         CLINTON TOWNSHIP, MI 48038
Telephone: (724) 610-1881                                586-412-4900 (OFFICE)
Facsimile (412) 258-1309                                 586-412-4949 (FAX)
Pete@monismithlaw.com                                    pmckay@khlblaw.comcom
Attorney for Plaintiff                                   Attorney for Defendant




                                                 1
